Case 2:21-cv-01374-JMV-JSA Document 24 Filed 03/25/21 Page 1 of 1 PageID: 679




                                   GOLDSTEIN & GOLDSTEIN, LLP
                                        ATTORNEYS AT LAW
                                 60 Evergreen PlaceSuite 502East OrangeNJ 07018
                                                 www.goldsteinlaw.com

Richard Goldstein, Esq. ***                                                   Tel:   (973) 675-8277
Michael J. Goldstein, Esq. Ϯ *                                                Fax:   (973) 675-5674
Keri Avellini, Esq. **

Ϯ Certified Civil Trial Attorney
*** admitted in NJ, NY & FL
** admitted in NJ, NY and CA
* admitted in NJ & NY


                                                 March 25, 2021

The Honorable John M. Vazquez
United States District Court
District of New Jersey
US Courthouse & MLK Buiilding
Room PO 3
50 Walnut Street
Newark, NJ 07101

Re:      Christopher Donohue v. SOMSD, et als.
         Case No: 2:21-cv-1374

Dear Judge Vazquez:

As per the Court’s instructions, this correspondence is to advise that Plaintiffs in the above
matter are renewing their motion for a TRO/PI as to the parties named in the Second Amended
Complaint.

Thank you for the Court’s courtesies in this regard.

Respectfully submitted,

Keri Avellini, Esq.

Keri Avellini, Esq.

cc: Rita Barone, Esq. & Colin Lynch, Esq. via ECF
